DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Election/Restrictions
Claims 10, 12-15, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/08/2020.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 01/19/2021 has been entered. Claims 1, 9-10, 18-19, and 21 have been amended; claims 22-24 have been added, and claims 7 and 16 have been cancelled. Claims 10, 12-15, and 17-20 are withdrawn. 
Accordingly, claims 1, 3-6, 8-10, 12-15, and 17-24 are currently pending with claims 1, 3-6, 8-9, and 21-24 under examination.
Specification
The disclosure is objected to because of the following informalities:  
.
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  “Langford” should be “Lankford”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barlat et al. (US 6221182 B1; of record) in view of Selepack et al. (US 5976279 A; of record).
Regarding claim 1:
	Barlat teaches:
Performing DC casting (direct chill casting, which is known in the art as being a semi-continuous process) of an aluminum alloy to prepare an ingot [Col. 8, lines 30-33], which meets the claimed limitations of providing a molten aluminum alloy composition, and casting to form an aluminum alloy cast product. 
	Homogenizing [Col. 8, line 33], which meets the claimed step of homogenizing the aluminum alloy cast product to form a homogenized aluminum alloy cast product, and homogenizing at 480°C [Col. 8, line 34], which is within the claimed range of 400-600°C;
	And hot rolling at a temperature of 440°C to a thickness of 5 mm [Col. 8, lines 34-36], which are within the claimed ranges of a rolling temperature of 300-550°C and 0.01-7 mm, respectively.

Barlat is silent regarding the method comprising continuously casting, quenching after rolling, or that the method does not comprise direct chill casting.
With regard to the claimed limitation of “continuously casting” and “exiting from a continuous caster”, Selepack teaches that although ingot casting (such as the DC casting method of Barlat) is a common technique for producing aluminum, a highly advantageous method is continuous casting, which results in aluminum alloy sheets having a high degree of formability, low earing, and high strength [Col. 1, lines 43-62]. Using a continuous casting process is particularly advantageous for aluminum requiring certain mechanical properties, such as for making drawn and ironed container bodies [Col. 1, lines 50-54], The ordinarily skilled artisan would therefore recognize the benefits and advantages of using the continuous casting method over the DC casting method of Barlat to predictably and efficiently produce high strength, highly formable aluminum alloy sheets. By modifying the method of Barlat with the continuous casting method of Selepack, the method would not comprise direct chill casting, which meets the claimed negative limitation of excluding direct chill casting.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the DC casting method of Barlat into a continuous casting method such as that of Selepack, as doing so would result in aluminum alloy sheets having a high degree of formability, low earing, and high strength [Col. 1, lines 43-62].

	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the quenching step of Selepack with the method of Barlat, as doing so would allow for the strip to be cooled, and ready for further processing steps such as cold milling [Col. 8, Lines 46-51] if desired, depending on the intended use of the aluminum sheet [Col. 8, lines 52-55].
	Regarding claim 3:
	Barlat teaches that after casting, homogenization is performed for 48 hrs at 480°C [Col. 8, Lines 33-35]. It is apparent that no cooling step is performed between these two steps, which meets the claimed limitation of “the aluminum alloy cast product is not cooled to below 400°C before the homogenizing”. Furthermore, an ingot which has been cast into a solid ingot would already be at a high temperature, such as a temperature close to its melting point (~660°C for aluminum). Thus, it would be obvious not to perform cooling to below 400°C before homogenization, because the homogenization must be performed at above 400°C (specifically, 480°C), and cooling to a temperature below 400°C and then reheating back to 480°C would result in superfluous steps and an inefficient production process.
	Regarding claim 4:
	As discussed above, Barlat teaches that the aluminum is hot rolled at an initial temperature of 440°C, which meets the starting temperature of 400-550°C, with a final slab 
	Regarding claim 5:
	As discussed in the rejection of claim 1 above, Barlat teaches hot rolling at 440°C [Col. 8, Lines 33-35]; hot rolling by definition occurs at or above the recrystallization temperature.
	Regarding claim 6:
	Barlat is silent regarding quenching to a temperature below 300°C after rolling.
	Selepack teaches that the hot rolled strip 40 can be subjected to rapid cooling, such as by quenching, to cool the strip 40 for cold milling to a temperature from ambient temperature to about 120°F (i.e., about 49°C), which is within the claimed range of below 300°C [Col. 8, Lines 46-51].
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the quenching step of Selepack with the method of Barlat, as doing so would allow for the strip to be cooled, and ready for further processing steps such as cold milling [Col. 8, Lines 46-51] if desired, depending on the intended use of the aluminum sheet [Col. 8, lines 52-55].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barlat et al. (US 6221182 B1; of record) in view of Selepack et al. (US 5976279 A; of record), as applied to claim 1 above, and further in view of Komatsubara et al. (US 4808247 A; of record).
	Regarding claim 8:

	Komatsubara teaches a process for producing an aluminum alloy rolled sheet for forming, comprising homogenizing, hot rolling, optionally followed by cold-rolling until a requisite sheet thickness is obtained [Claim 1]. The ordinarily skilled artisan would therefore recognize sheet thickness as being a result of the final rolling conditions, whether that may be hot rolling or cold rolling (or both). Because the cold rolling step is optional, the ordinarily skilled artisan would additionally recognize that the final sheet thickness (as required by claim 1 of Komatsubara) can be achieved only by means of the hot rolling step if desired, in the absence of the optional cold rolling step.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to exclude the cold-rolling step of Barlat, in view of Komatsubara, as doing so would allow for achieving the final desired sheet thickness in fewer steps by means of only performing a hot rolling step after homogenization.

Claims 9 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barlat et al. (US 6221182 B1; of record) in view of Selepack et al. (US 5976279 A; of record), as applied to claim 1 above, and further in view of Hosch et al. (US 20160160333 A1).
Regarding claims 9 and 24:
Barlat and Selepack teach the method as applied to claim 1 above.
	Barlat teaches that in general, aluminum alloy sheets have a crystallographic texture principally comprising grains around the “cube”, “goss”, “brass”, “S” and “copper” orientations; the relative volume fractions of these grains influence plastic anisotropy [Col. 3, lines 63-67]. 
Barlat discusses that the relationships between stretchability and grain volume fractions for various texture components were studied. It was found that excellent stretchability can be achieved when deforming an Al--Mg sheet material that contains a volume fraction of CUBE oriented grains of about 5% to 20% (preferably 15% or less); a volume fraction of GOSS oriented grains of about 1% to 5% (preferably 3% or less); and a volume fraction of BRASS, S and COPPER oriented grains of about 1% to 10% each (preferably 5% or less) [Col. 4, lines 45-55], which all overlap with the claimed ranges of 0-1%. In the interest of clarity for the record, the interpretation being taken by the examiner of the claim limitation “at least a first surface portion having volume fractions[…]that are between 0% and 1%” is that each individual texture component has a volume fraction between 0% and 1% (in view of Figures 4-5 and paragraphs [0007], [0076]-[0080] of the applicant’s specification), rather than the total of all the individual components being 0-1%.
Barlat further discusses, in detail, the relationship between stretchability and crystallographic texture [Col. 4, lines 31-44], deep drawability and crystallographic texture [Col. 5, lines 6-53], crystallographic texture and the forming limits between the uniaxial tension and plane tension states [Col. 5, line 54 – col. 6, line 4], press formability and grain size stretchability [Col. 6, lines 5-49]. The ordinarily skilled artisan would also therefore find it obvious to choose certain crystallographic texture volume fractions based on the desired characteristics in the aluminum alloy (such stretchability, deep drawability, forming limits, and press formability discussed above).
prima facie expected from the teachings of Barlat with the substituted continuous casting method of Selepack (as discussed in claim 1 above) that the same volume fractions would be present as in the claimed aluminum alloy.
However, Barlat and Selepack are silent regarding the features of “angularly uniform mechanical properties” (in claim 22) or the first surface portion exhibiting three or more surface texture ratios between 0.8-1.25.

Hosch discloses aluminum alloy strips having an improved combination of properties (Abstract).
Hosch discloses aluminum alloy strips having an improved combination of properties (Abstract). Hosch discloses comparative examples B1 and B3 which were produced by direct chill casting and conventional processing [0071], and inventive alloys B4 and C1-C3 which were produced by continuous casting [0071], [0075] and rolled to final thicknesses of 1.500 mm (see Table 4 for B4 thickness; [0075], Table 7 for C1-C3 thicknesses). The alloys are then tempered [0071], [0075]. Inventive alloys B4 and C1-C3 have very low variations in the Lankford coefficients (R-values) at the different angles (see [0080] for “L”, “LT” and “45” angle definitions); specifically, alloy B4 has R-values ranging from 0.74 to 0.80, which is a difference of 6%; alloys C1, C2, and C3 have R-value range differences of 9%, 4%, and 3% respectively.

Therefore, because the method steps of Hosch are substantially similar to the claimed steps, specifically the steps of performing continuous casting instead of direct chill casting, rolling to a final thickness within the applicant’s disclosed range (notably, in dependent claim 23), and tempering [0071], [0075] result in isotropic properties and a substantially low variation in Lankford coefficients (R-values), there is a preponderance of evidence to suggest that it is prima facie expected and/or obvious that the method of Barlat in view of Selepack and Hosch would result in cube, goss, brass, S, and copper surface texture components within a range of 0-1% as required by claim 9, and therefore 3 or more overlapping surface texture ratios of between 0.8 and 1.25 as required by claim 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the continuous casting method and final thickness of Hosch applied to the method of Barlat in view of Selepack, as doing so would result in isotropic properties of an aluminum alloy.

Regarding claims 21-23:

Hosch discloses aluminum alloy strips having an improved combination of properties (Abstract). Hosch discloses comparative examples B1 and B3 which were produced by direct chill casting and conventional processing [0071], and inventive alloys B4 and C1-C3 which were produced by continuous casting [0071], [0075] and rolled to final thicknesses of 1.500 mm (see Table 4 for B4 thickness; [0075], Table 7 for C1-C3 thicknesses), which meets the claimed thickness in claim 23. The alloys are then tempered [0071], [0075]. Inventive alloys B4 and C1-C3 have very low variations in the Lankford coefficients (R-values) at the different angles (see [0080] for “L”, “LT” and “45” angle definitions); specifically, alloy B4 has R-values ranging from 0.74 to 0.80, which is a difference of 6%; alloys C1, C2, and C3 have R-value range differences of 9%, 4%, and 3% respectively; thus, alloys B4 and C1-C3 have R-values with angular variations all within the claimed range of less than 10% as claimed in claim 21.
Hosch states that alloy B4 and C1-C3 have a much better combination of strength and formability as compared to the comparative examples [0071], [0078]. The invention alloys (B4, C1-C3) realized a much lower Delta R than the non-invention alloys, meaning the invention alloys have more isotropic properties than the non-invention alloys [0081]. Because the invention alloys have isotropic properties due to the R values having a low variation when measured at different angles (see Table, wherein the angles are L, LT, and 45 – see paragraph [0080] for angle definitions), the invention alloys exhibit angularly uniform mechanical properties (such as strength and formability), which meets claim 22.
.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
With regard to the applicant's argument that the references do not teach or disclose the aspects of the claims relating to the newly claimed features of a first surface portion that exhibits one or more surface texture ratios between 0.8 and 1.25, and particularly for a process that does not comprise direct chill casting (see third paragraph under “Claim Rejections Under 35 U.S.C. § 103” on page 7 of arguments), the argument is respectfully not found persuasive. These features are met by Barlat and Selepack as discussed in the updated § 103 rejection above.
With regard to the applicant’s argument that the cited references do not disclose the aspects of claim 3, which requires that the aluminum alloy cast product is not cooled to below 400°C before homogenizing (see paragraph bridging pages 7-8 of arguments), the argument is respectfully not found persuasive as discussed in the updated rejection of claim 3 above.
With regard to the request for rejoinder (see page 8 of arguments), the argument is respectfully not found persuasive in view of the rejection of claim 1 as discussed above; however, rejoinder will be considered if/when appropriate
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 20170175233 A1; available as prior art under 102(a)(2); commonly owned disclosure with no common inventors) discloses aluminum and aluminum alloy microstructures (Abstract), wherein the proper combination of various texture components as described herein may reduce the variation of the Lankford parameter, or R value, from 0° to 90° with respect to the rolling direction (RD) of the metal sheet or plate. This, in turn, may reduce the thickness variation at the top wall and/or the height variation of the cup [0024].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731